Citation Nr: 1628057	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  12-27 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served 15 days of active duty from July 16, 1963, to July 30, 1963.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for asthma.

Additional evidence was submitted by the Veteran and received by the Board on June 27, 2016, without being accompanied by a waiver of RO consideration.  While this is medical evidence concerning the Veteran's currently diagnosed lung conditions of COPD and metastatic lung cancer, there is no reference asthma; and there is no discussion concerning whether such lung conditions are related to his asthma claim or otherwise related to service.  Therefore, this submission is not "pertinent" evidence within the meaning of 38 C.F.R. § 20.1304(c), so a waiver of RO consideration is unnecessary and remand to the RO for the same is not in order.      


FINDING OF FACT

The evidence demonstrates that the Veteran's asthma was noted at the time of entrance into active duty service, but does not demonstrate that it was permanently aggravated beyond the natural progression of the disability during service.


CONCLUSION OF LAW

The criteria for service connection for asthma have not been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on June 15, 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination in March 2012.  Although the Veteran contends that it is inadequate as it was conducted by a nurse practitioner who was unqualified, the Board finds that his assertions are insufficient to overcome the presumption of regularity applied to government officials, such as VA examiners conducting compensation examinations.  The United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Id.  Both the Court and the Federal Circuit have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  Specifically, Cox v. Nicholson found that "a nurse practitioner is 'competent to provide diagnoses, statements, or opinions.'"  20 Vet. App. at 569.  As such, the fact that the VA examination was conducted by a nurse practitioner is not sufficient to rebut the presumption of regularity, and the Board finds that, along with the other evidence of record, it provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service). 38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(a),(b); Davis v. Principi, 276 F.3d 1341, 1345  (Fed. Cir. 2002). Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).
The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In his May 2011 claim, the Veteran stated that his asthma began in July 1963.  However, in his October 2012 VA Form 9, he stated that he suffered an asthma attack as a result of training, despite the absence of any such attack for over three or four years prior to that point.  He also contends that the RO failed to provide clear and unmistakable evidence that his asthma had not been aggravated by service.  He states that his asthma was not a pre-existing condition and thus that VA bears the burden to prove that it existed at the time of entry into service and that it was not aggravated by service.

Service treatment records include a June 1963 enlistment Report of Medical History, in which the Veteran reported having asthma.  See VBMS, 10/4/12 STR, p. 5.  The examiner noted that the Veteran was last treated for asthma at age 13 or 14 on both the Report of Medical History and the Report of Medical Examination.  See id. at 7, 11.

The Veteran was found to qualify for enlistment and thus entered into service on July 16, 1963.  See id. at 13.  Three days later on July 19, 1963, a consultation was requested for bronchial asthma.  See id. at 9.  A July 26, 1963, Naval Aptitude Board Report reveals that the Veteran was placed on medical hold status upon arriving at the Training Center for evaluation of his history of "asthma."  However, while in the Holding Company, the Veteran became "quite anxious" and suffered rather acute episodes of excitement, agitation, and crying, which required physical restraint and sedation.  He reported a history of having considerable emotional difficulty prior to enlistment and was discharged due to unsuitability based on longstanding failure to respond effectively to various social, emotional, and physical demands that marked him as unlikely to adapt successfully to service.

There is no evidence of treatment, complaints, or diagnosis of asthma until January 2003.  VA treatment records from January 2003 to August 2006 reflect treatment for respiratory conditions, including asthma, emphysema, and chronic obstructive pulmonary disorder (COPD).  In February 2003, pulmonary function testing (PFT) showed moderate obstruction with marked improvement after bronchodilator, which indicated an asthma component.  See VBMS, 6/15/11 VA Treatment Records, p. 21, 29, 154, 159.

Private treatment records reflect complaints of COPD and emphysema and difficulty breathing.  A March 2012 private treatment record found the Veteran's asthma to be poorly controlled.  See VBMS, 6/24/11 Private Treatment Records (VA Dept of Corrections 36 pages); 6/24/11 Private Treatment Records (VA Dept of Corrections 66 pages), p. 55; 3/6/12 Request for Physical Exam, p. 6-7.

A March 2012 VA examination report indicated review of the Veteran's claims file, recounted the Veteran's history, and recited his complaints.  Specifically, the Veteran reported that he had asthma prior to entering the Navy and that he was discharged from the Navy after serving 15 days of active duty.  He was diagnosed with asthma during childhood in 1955, as well as with emphysema as of 2005 and COPD as of 2003.  He was found to have had no asthma attacks with episodes of respiratory failure in the past 12 months and to have had exacerbation of asthma/COPD every four months.  The VA examiner opined that the Veteran's asthma clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression due to 15 days of active duty service.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection claim for asthma.

The Board acknowledges the Veteran's contentions that the presumption of soundness applies under 38 U.S.C.A. § 1111.  However, service treatment records clearly show that his asthma was noted in the June 1963 enlistment examination report.  As such, the Board finds that the Veteran's asthma pre-existed his service, as it was noted on the entrance examination report.  See 38 C.F.R. § 3.304(b). Therefore, regarding the Veteran's asthma claim, the presumption of soundness under 38 U.S.C.A. § 1111 does not apply.  The Board focuses on the provisions of 38 U.S.C.A. § 1153, concerning whether the Veteran's pre-existing asthma was aggravated by service, are applicable under the circumstances of this case.

In this case, there is no evidence of a permanent worsening of the Veteran's asthma beyond the natural progression of the disease during service.  Although the Veteran contends that he was hospitalized for an asthma attack, service treatment records reflect that he was placed on medical hold status for evaluation of his history of asthma and that a consultation was requested for his bronchial asthma three days after enlisting.  There is no record of hospitalization for asthma, much less any record of symptoms or treatment thereof.  The STRs only show that the Veteran suffered acute episodes of excitement, agitation, and crying that required physical restraint and sedation, which ultimately led to his discharge due to unsuitability.  Additionally, the March 2012 VA examiner found that the Veteran's asthma was clearly and unmistakably not aggravated beyond its natural progression due to the 15 days of service. Therefore, in view of all of the evidence detailed above, the Board concludes that that there was no increase (i.e. chronic or permanent worsening) of the pre-existing asthma during service.  As such, the presumption of aggravation does not apply  in this case. See Beverly, Supra.

The Board acknowledges the Veteran's contentions that the VA failed to provide clear and unmistakable evidence that his asthma existed prior to entrance into service and that it was not aggravated by service.  However, for the reasons described above, the presumption of soundness does not apply to the Veteran regarding his asthma claim.  Under the circumstances of this case, because the Veteran is not presumed sound in regard to asthma, the burden shifts to the Veteran to provide evidence to show that a chronic worsening occurred in or during service beyond the normal progression of the disease.  For the reasons discussed above, the preponderance of the evidence is against supposition that asthma increased in severity during active duty service. 

In summary, the Board finds that the weight of the evidence demonstrates that the Veteran's pre-existing asthma was not aggravated during his 15 days of active duty service.  As such, service connection for the Veteran's asthma must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

ORDER

The appeal is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


